Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 - 5, 7- 10, 12, 13, 14,17, 18, 20, 27,28, 38 - 40, 43 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (US 2016/0031135) in view of Lemay et al (US 2017/0182697).
With regards to claim 1, Hicks discloses a system for creating an extruded article having a decorative surface effect (Abstract) comprising:
An extruder configured to provide a viscous material (Figure 13A item 401, paragraph 129)
A die positioned downstream from the extruder for forming the stream of viscous material into the extruded article (Figures 13A and 13C item 405, paragraph 129)
A calender having a set of rolls positioned downstream form the die for smoothing the extruded article after it is released by the die, in use the extruded article released by the die being fed through the set of rolls of the calender in a specific feed order, the set of rolls being configured for affecting a temperature of the extruded article (Figure 13C item 406, paragraph 129)
A film applicator configured to cooperate with the calender for applying a decorative plastic film to a surface of the extruded article (as seen in Figure 13C the rollers above item 204) where the film applicator includes:
A film feeder configured to direct the decorative plastic film to position on a surface of the decorative plastic film opposite the surface of the extruded article (Figures 13A and 13C item 205)
An output assembly downstream form the calender for directing the extruded article to which the decorative film has been applied towards an accumulation area (as seen in Figures 13A and 13C the conveyor belt)
Hicks fails to explicitly disclose a feed block positioned downstream from the extruder for receiving the viscous material and releasing a stream of viscous material.
Lemay discloses a process and system for creating color effects in extrudable material (Abstract), in the same field of endeavor as Enlow, where Lemay teaches that the system comprises an extruder module for providing a viscous material (Figure 1 items 106, 1201 and 120N), a feed block module positioned downstream from the extruder for receiving the viscous material and releasing a stream of viscous material (Figure 1 item 104) and a die positioned downstream from the feed block module (Figure 1 item 102).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a feed block in a system for creating an extruded article, as suggested by Lemay, in Hicks’s system. The rationale being that, as stated by Lemay, it provides an extrusion process for producing visually appealing color effects in extrudable material such as plastic and metal (paragraph 7).
With regards to claim 2, the teachings of Hicks and Lemay are presented above. 
Additionally Lemay teaches that the viscous material is a plastic material (Abstract, paragraph 72).
With regards to claim 3, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the viscous plastic material is formed of at least one of polystyrene, acrylonitrile butadiene styrene (ABS), polypropylene (PP), nylon, acetals, and polycarbonate (paragraph 72).
With regards to claim 4, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the viscous plastic material is formed of high-density polyethylene (HDPE) (paragraph 72).
With regards to claim 5, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the film feeding mechanism includes positioning members for directing the decorative plastic film between adjacent rolls in the set of rolls of the calender, the adjacent rolls being configured to urge the surface of the decorative plastic film toward the opposed surface of the sheet of material to bond the decorative plastic film to the extruded article (Figures 13A and 13C item 204, paragraph 106).
With regards to claim 7, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the film feeding mechanism includes pressure rolls positioned downstream from the calender to urge the surface of the decorative plastic film toward the opposed surface of the sheet of material to bond the decorative plastic film to the extruded article (as seen in Figure 13C).
With regards to claim 8, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the film application assembly further includes heaters configured to heat the decorative plastic film to cause the decorative plastic film to be thermally bonded to the extruded article (paragraph 130).
With regards to claim 9, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the applicator is configured to cause the decorative plastic film to be chemically bonded to the extruded article (as seen in Figure 13C).
With regards to claim 10, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the film feeding mechanism is configured to cooperate with the calender to direct the decorative plastic film through the rolls of the calender in a specific film feed order (as seen in Figure 13C).
With regards to claim 12, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the specific sheet feed order and the specific film feed order are characterized by different sequences of pairs of adjacent rolls of the calender between which the extruded article and the plastic film are fed (as seen in Figure 13C).
With regards to claim 13, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that a specific sequence of pairs of adjacent rolls of the calender between which the extruded article is fed includes at least one pair of adjacent rolls which is omitted from the specific sequence of pairs of adjacent rolls between which the plastic film is fed (as seen in Figure 13C).
With regards to claim 15, the teachings of Hicks and Lemay are presented above. Additionally Enlow teaches that at least some rolls in the set of rolls are configured for cooling 
With regards to claim 17, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that at least some rolls in the set of rolls have a textured outer surface configured for imparting a three-dimensional texture on the surface of the extruded article to which the decorative plastic film is applied, textured outer surface of the at least some rolls including projections for creating the three-dimensional texture on the surface of the extruded article (paragraphs 106, 129 and 130).
With regards to claim 18, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the decorative plastic film includes one or more graphical elements and where the textured outer surface of the rolls is configured to complement the one or more graphical elements of the decorative plastic film (paragraph 24).
With regards to claim 20, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the decorative plastic film is comprised of PVC or PE (paragraph 87).
With regards to claim 27, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the decorative plastic film includes an ink-based decorative element (paragraph 85).
With regards to claim 28, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the ink-based decorative element covers a portion of the 
With regards to claim 38, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the output assembly includes cutting elements configured for cutting the extruded article into individual sheet portions (paragraph 122).
With regards to claim 39, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the decorative plastic film includes a specific graphical pattern, and where the output assembly includes optical sensors configured for gathering data conveying graphical information associated with the extruded article to which the decorative plastic film has been applied and a processor configured to process the data conveying graphical information associated with the extruded article to which the decorative plastic film has been applied to detect a position of the specific graphical pattern and control the cutting elements at least in part based on the position of the specific graphical pattern (paragraphs 122 - 124).
With regards to claim 40, the teachings of Hicks and Lemay are presented above. Additionally Lemay teaches that the processing module programmed for controlling the cutting elements at least in part based on the detected position of the specific graphical pattern to prevent cutting through the specific graphical pattern when cutting the sheet (paragraphs 122 – 124).
With regards to claim 43, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the film applicator is configured to apply one or more specific 
With regards to claim 49, the teachings of Hicks and Lemay are presented above. Additionally Hicks teaches that the modules of the film assembly are configured to heat the decorative plastic film to increase a level of adhesion between the decorative plastic film and the extruded article (paragraphs 126 and 130).

Response to Arguments

Due to Applicant’s amendment, Applicant’s arguments, filed January 10, 2022, with respect to the rejection(s) of claim(s) 1 - 5, 7- 10, 12, 13, 14,17, 18, 20, 27,28, 38 - 40, 43 and 49 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hicks et al (US 2016/0031135) as stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746